Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of  group 1 comprising claims 1 – 10 in the reply filed on 4/7/2022 is acknowledged.  Claims 11 – 20 have been rejoined.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a method comprising:
placing a sample of a treatment fluid and an aqueous base in an oilfield retort, the treatment fluid comprising a nitrogen-containing polymer;
heating the sample of the treatment fluid and the aqueous base together in the oilfield retort at least until the nitrogen-containing polymer has been substantially degraded to one or more volatile nitrogen compounds;
distilling the one or more volatile nitrogen compounds from the oilfield retort and collecting the one or more volatile nitrogen compounds in a receiving solution comprising an acid;
titrating at least a portion of the receiving solution with an acid titrant; and
correlating an amount of the acid titrant used to titrate the receiving solution with a quantity of the nitrogen-containing polymer present in the sample of the treatment fluid.
Regarding claim 11, the cited prior art neither teaches nor fairly suggests a method comprising:
placing a sample of a treatment fluid and an aqueous base in an oilfield retort, the treatment fluid comprising a nitrogen-containing polymer, wherein at least a portion of a headspace above the sample of the treatment fluid and the aqueous base is packed with steel wool or glass wool;
heating the sample of the treatment fluid and the aqueous base together in the oilfield retort at least until the nitrogen-containing polymer has been substantially degraded to one or more volatile nitrogen compounds;
distilling the one or more volatile nitrogen compounds from the oilfield retort and collecting the one or more volatile nitrogen compounds in a receiving solution comprising an acid;
titrating at least a portion of the receiving solution with an acid titrant; and
correlating an amount of the acid titrant used to titrate the receiving solution with a quantity of the nitrogen-containing polymer present in the sample of the treatment fluid.
Regarding claim 18, the cited prior art neither teaches nor fairly suggests a method comprising:
placing a sample of a treatment fluid and an aqueous base in an oilfield retort, the treatment fluid comprising a nitrogen-containing polymer, wherein the nitrogen-containing polymer comprises an acrylonitrile polymer or copolymer, any derivative thereof, or any combination thereof, wherein at least a portion of a headspace above the sample of the treatment fluid and the aqueous base is packed with steel wool or glass wool;
heating the sample of the treatment fluid and the aqueous base together in the oilfield retort at least until the nitrogen-containing polymer has been substantially degraded to one or more volatile nitrogen compounds, wherein the one or more volatile nitrogen compounds comprises ammonia;
distilling the one or more volatile nitrogen compounds from the oilfield retort and collecting the one or more volatile nitrogen compounds in a receiving solution comprising an acid;
titrating at least a portion of the receiving solution with an acid titrant; and
correlating an amount of the acid titrant used to titrate the receiving solution with a quantity of the nitrogen-containing polymer present in the sample of the treatment fluid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Deng et al. (US 10,718,749 B2) is the allowed parent application of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796